Citation Nr: 9908928	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for 
cervical spine disability, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan,  Counsel



INTRODUCTION

The veteran had active military service from August 1986 to 
December 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  


REMAND

In an August 1993 rating decision, the RO implemented a 
hearing officer's grant of service connection for cervical 
strain.  A 20 percent evaluation was assigned, effective in 
December 1991.  In December 1995, the RO notified the veteran 
that the report of a November 1995 VA examination reflected 
improvement in his cervical spine disability.  The RO 
proposed to reduce the prior evaluation of 20 percent to 10 
percent.  The veteran was advised that he had 60 days to 
submit evidence and/or request a personal hearing with regard 
to the RO's proposed actions.  In April 1996, the RO reduced 
the disability evaluation for cervical strain to 10 percent.  
In a statement dated in March 1997, the veteran disagreed 
with the RO's reduction of his disability evaluation and 
requested a hearing in regard thereto.  In a statement 
attached to VA Form-9 dated in June 1997, the veteran 
indicated that he was relocating to Pennsylvania and 
requested a hearing at the RO in Philadelphia, Pennsylvania 
after September 1997.  The record reflects that the veteran's 
file was transferred to the RO in Philadelphia, Pennsylvania 
in September 1997 per the veteran's request.  However, the 
file was transferred back to the RO in Detroit Michigan in 
August 1998 based on an indication that the veteran resided 
in that jurisdiction.  A hearing was scheduled in October 
1998 at the regional office in Detroit, Michigan and that the 
veteran failed to appear for that hearing.  Thus, it is 
unclear as to whether the veteran was notified of the 
scheduled hearing at his current address or whether the 
veteran still desires a hearing.  While VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim, such a duty is not a one-way street, and the 
veteran's cooperation is necessary.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Based on the foregoing, the Board 
is of the view that the RO should make another attempt to 
contact the veteran and determine his proper address and 
whether he desires a personal hearing.  

The Board notes that the veteran filed an informal claim for 
an increased rating for headaches in December 1995.  
Specifically, the veteran indicated that the severity of the 
symptoms associated with his headaches warrants a 30 percent 
disability evaluation.  The Board points out that the veteran 
was last examined by VA in November 1995.  The Board 
recognizes the RO's attempts at determining the veteran's 
current address in order to schedule a more contemporaneous 
examination.  However, the Board is of the view that a VA 
examination would be helpful in an equitable disposition of 
this matter.  In addition, the veteran has asserted in his 
June 1997 substantive appeal that the VA examination to 
evaluate his cervical spine disability conducted in 1995 was 
inadequate since, among other things, no X-rays were taken.  

In light of these circumstances, the Board is of the opinion 
that further RO actions as set forth below are warranted.  
Accordingly, the case is REMANDED to the RO 
for the following:  

1.  The RO should verify the veteran's 
correct address.  Then the RO should 
contact the veteran and request that he 
provide the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who may 
possess additional records pertinent to 
his claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, which are not currently of 
record.  

2.  The RO should arrange for the veteran 
to undergo an examination by a board 
certified neurologist, if available, to 
the determination the current level of 
severity of the veteran's service-
connected headaches.  The examiner should 
document the frequency of occurrence of 
the veteran's headaches, and any 
associated findings.  The claims folder 
must be made available to and be reviewed 
by the examiner prior to the examination.  
All indicated tests and studies are to be 
performed.  All clinical findings should 
be reported in detail.  The rationale for 
all opinions expressed should be 
explained.  

3.  The veteran should be scheduled for a 
VA orthopedic examination to be conducted 
by a board certified orthopedic surgeon, 
to evaluate his service-connected 
cervical spine disability.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
indicated tests and studies, including X-
rays should, should be performed.  Range 
of motion must be documented in degrees, 
and any functional impairment must be 
addressed.  The examiner should indicate 
if the veteran's disability results in 
weakened movement, excess fatigability, 
or incoordination, and if so, the 
examiner should report the degree of 
additional range of motion lost due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should indicate if the veteran's 
cervical spine disability results in pain 
which significantly limits functional 
ability during flare-ups or after 
repeated use over a period of time.  If 
so, the examiner should report the degree 
of additional range of motion lost, due 
to pain on use or during flare-ups.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  
All opinions and conclusions must be 
supported by complete rationale.  

4.  The RO should then contact the 
veteran and determine whether he desires 
a personal hearing.  If the veteran 
responds in the affirmative, the RO 
should make the necessary arrangements.  
If the veteran does not desire a hearing, 
he should so inform the RO within the 
appropriate amount of time.  

5.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination 
reports contain all requested 
information.  Stegal v. West, 11 Vet. 
App. 268 (1998).  Thereafter, the RO 
should then undertake any other 
adjudicatory action and readjudicate the 
claims on appeal.  

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


